IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-60578
                         Summary Calendar



GROVER WINDHAM,

                                         Plaintiff-Appellant,

versus

DEPARTMENT OF VETERANS AFFAIRS,
UNITED STATES OF AMERICA,

                                         Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Southern District of Mississippi
                      USDC No. 3:96-CV-89WS
                       - - - - - - - - - -
                          April 20, 1998

Before REAVLEY, KING and DAVIS, Circuit Judges.

PER CURIAM:*

     Grover Windham appeals from the district court’s grant of

summary judgment for the defendant (hereinafter referred to as

“the United States”) on his premises-liability claim, filed under

the Federal Tort Claims Act, 28 U.S.C. §§ 1346(b), 2671-2680,

based on injuries he allegedly sustained while visiting his

brother at the Veterans Administration Medical Center in Jackson,

Mississippi.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 97-60578
                                 -2-

     We review a grant of summary judgment de novo.     Green v.

Touro Infirmary, 992 F.2d 537, 538 (5th Cir. 1993).     Summary

judgment is appropriate when, considering all of the admissible

evidence and drawing all reasonable inferences in the light most

favorable to the nonmoving party, there is no genuine issue of

material fact and the moving party is entitled to judgment as a

matter of law.   Fed. R. Civ. P. 56(c); Little v. Liquid Air

Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)(en banc).     “[W]here the

non-movant bears the burden of proof at trial, the movant may

merely point to an absence of evidence,” in order to meet the

initial burden for summary judgment.     Lindsey v. Sears Roebuck &

Co., 16 F.3d 616, 618 (5th Cir. 1994).     If the moving party meets

the initial burden of showing that there is no genuine issue, the

burden shifts to the nonmoving party to produce evidence or set

forth specific facts showing the existence of a genuine issue for

trial.    Fed. R. Civ. P. 56(e); Celotex Corp. v. Catrett, 477 U.S.
317, 324 (1986).

           The FTCA acts as a limited waiver of sovereign

immunity, making the United States liable in tort for certain

damages

     caused by the negligent or wrongful act or omission of
     any employee of the Government while acting within the
     scope of his office or employment, under circumstances
     where the United States, if a private person, would be
     liable to the claimant in accordance with the law of
     the place where the act or omission occurred.

28 U.S.C. § 1346(b); see Johnson v. Sawyer, 47 F.3d 716, 727 (5th

Cir. 1995)(en banc).   Under Mississippi law, the owner of a

premises owes a duty to an invitee to exercise reasonable care to

maintain the premises in a reasonably safe condition.     See
                           No. 97-60578
                                -3-

Lindsey, 16 F.3d at 618.   As the doctrine of res ipsa loquitur is

inapplicable in premises liability cases, the plaintiff must show

that the owner was negligent by proving either: 1) the owner

caused the dangerous condition; or, 2) if the dangerous condition

was caused by a third person, that the owner had actual or

constructive knowledge of the dangerous condition’s existence.

See id.

     As none of the evidence contained in the record would

support a finding that the United States caused, or had notice

of, a puddle of water that allegedly caused Windham’s fall, the

United States was entitled to summary judgment.   See Douglas v.

Great Atlantic & Pacific Tea Co., 405 So. 2d 107, 110-11 (Miss.

1981)(directed verdict for premises-owner affirmed due to

plaintiff’s failure to prove defendant caused, or had notice of,

puddle of water).

     Accordingly, the district court’s grant of summary judgment

is AFFIRMED.